The Chancellor.
The second section of the act, under which the petition is presented, is in these words : “Whenever it shall appear satisfactory to the Court of Chancery, that a disposition of any part of the real estate of an infant, or of his interest in any term for years, is necessary and proper, either for the support and maintenance of such infant, or for his education, or that the in*147terest of said infant requires, or will be substantially promoted by such disposition, on account of any part of his said property being exposed to waste and dilapidation, or on account of its being wholly unproductive, or for any other peculiar reasons or circumstances, the Court may order the letting for a term of years, or decree the sale, conveyance, or other disposition of such real estate or interest, to be made by the infant, or the guardian or guardians appointed by said Court for such infant, in such manner, and with such restrictions as shall be deemed expedient.” Laws 1840, p. 26.
The language of the statute is very broad, particularly that part of it which sa.ys, “or for any other peculiar reasons or circumstances.” It is none too broad, however, so long as the power of the Court is used with proper discretion. Other cases than those particularly named might occur, in which it would, clearly, be for the interest of the minor to part with a portion of his estate. Where his title is doubtful, a compromise might, under certain circumstances, be more for his interest than to run the hazard of litigation, with the expense attending it. Something of this kind seems to have been the object of the petitioner, in making the agreement with Mr. and Mrs. Scott. But, before the Court will authorize a sale, or other disposition, to be made of a minor’s estate, it must be satisfied, from the facts before it, of the necessity and propriety of the measure. It must see that the interest of the minor requires it; and all the facts and circumstances, rendering it necessary, should be fully stated in the petition. In this the petition is clearly defective. It does not show of what estate Melvin Dorr died seized, or what disposition was made of it by his will, or what interest his infant daughter took under the will. Nor does it state on what grounds the widow, after the death of her daughter, Mary L. Dorr, *148claimed her portion under the will. The Court cannot judge of the benefits that would be likely to result to the minor from the agreement, or the necessity there was for making it, until it is put in possession of these facts.
There is another objection to granting the prayer of the petitioner. It is this: He, in effect, asks the Court to ratify an agreement entered into by him two years and a half ago. He does not ask for an order authorizing him to sell his ward’s estate, or to transfer a part of it to perfect an undisputed title to the balance; but that the Court will enable him to perform his agreement with Mr. and Mrs. Scott, made in September, 1840. He should have sought the aid of the Court before he concluded the agreement. The precedent would be a bad one. Should it be once established, it is to be feared that guardians might be induced by it to malte improvident sales of the real estate of their wards, with the expectation that their acts would be confirmed by this Court. Besides, a guardian thus situated would not stand in the most favorable position to represent the interest of the minor; he might be prompted more by his own interest, than a desire to benefit his ward.
Prayer of petition denied,